Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner is changed to Dennis Sullivan.
DETAILED ACTION
Status of Claims
Claims 1-18 are currently pending and presented for examination on the merits. 
Election/Restriction
	The response filed on 04/25/2022 to the restriction requirement of 03/04/2022 has been received. 
	Without Traverse Applicant elected:
Group I, Claims 1-17
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “a polypeptide comprising a heavy chain of the anti-PD-1 antibody and the human SIRPA extracellular segment capable of binding CD4”. Claim 2 fails to include all the limitations of the claim upon which it depends. Independent claim 1 requires the N-terminus of the human SIRPA extracellular segment to be connected to the C-terminus of heavy chain of the anti-PD-1 antibody. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 11, 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of a genus of antibody that bind PD-1 wherein, the antibody comprises a human signal regulatory protein α (SIRPA) extracellular segment capable of binding CD47, wherein the N-terminus of the human SIRPA extracellular segment is connected to the C-terminus of heavy chain of the anti-PD-1 antibody. The specification does not disclose, and the art does not teach, the genus of antibodies as broadly encompassed in the claims.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genus.  That is, the specification provides neither a representative number of antibody, antibody reagent, antigen-binding fragment thereof, or chimeric antigen receptor (CAR) that encompass the claimed genus of antibodies and CARs that bind PD-1 polypeptide nor does it provide a description of structural features that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, the 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112. Further, a “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Also, see the Board’s recent decision in Appeal 2017-010877 (claims to “A monoclonal antibody that binds a conformational epitope formed by amino acids 42-66 of SEQ ID NO:1”).
One of ordinary skill in the art would recognize that the specificity of an antibody is dependent upon the 6 CDR regions and different combinations of CDR sequences greatly alter antigen binding.  Regarding the elected species, the instant specification discloses an antagonistic antibody of PD-1 comprising the following a human signal regulatory protein α (SIRPA) extracellular segment capable of binding CD47, wherein the N-terminus of the human SIRPA extracellular segment is connected to the C-terminus of heavy chain of the anti-PD-1 antibody. However, the specification does not adequately disclose, for example, a genus of antibodies of that specifically bind CD47 and inhibits PD-1 without a light chain.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact 
residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences, 1982, 79:1979-1983).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
MacCallum et al. (Journal of Molecular Biology, 1996, 262:732-745) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominates, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column).  
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochemical and Biophysical Research Communications, 2003, 307:198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except CDR L2 and additionally using a framework residue located just before the CDR H3 (see page 202, left column).  Holm et al. (Molecular Immunology, 2007:1075-1084) describes the mapping of an anti-cytokeratin antibody and found that in addition to the involvement of the residues in the CDR3 of the heavy chain in antigen binding, a residue in CDR2 of the light chain was also involved (abstract).  Chen et al. (Journal of Molecular Biology, 1999, 293:865-881) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  There is insufficient evidence or nexus that would lead the skilled artisan to predict the ability of an antibody to bind to a PD-1 polypeptide comprising fewer than 6 CDR regions of an antibody known to specifically bind a PD-1 polypeptide.
The functional requirements of the claimed antibodies is the sort of wish list of properties which fails to satisfy the written description requirement because “antibodies with those properties have not been adequately described.” Centocor, 636 F.3d at 1352.
The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.” Ariad Pharmaceuticals, Inc. v. EliLilly and Co., 598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genus, and because the genus is highly variant, the disclosure is insufficient to describe the genus.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to
lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 3, 4, 5, 11, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lo et al (WO 2016024021 A1, IDS 9/14/2021).
With regard to claim 1, Lo et al teaches a fusion protein includes an immunoglobulin moiety that is specific for a tumor cell antigen and has a second moiety that is specific for CD47 (SIRPA) [0007].  Lo et al further teaches an exemplary tumor cell antigen is PD-1 [0122].  Lo et al further teaches the SIRPα is connected by its N-terminus to the PD-1 [0020]. Lo et al further teaches the SIRPα is connected to the C-terminus of the heavy chain and optionally, via a linker [0021]. Lo et al further teaches the SIRPA is human [0091]. 
With regard to claim 2, Lo et al further teaches a fusion protein includes an immunoglobulin moiety that is specific for a tumor cell antigen and has a second moiety that is specific for CD47 (SIRPA) [0007].  Lo et al further teaches an exemplary tumor cell antigen is PD-1 [0122].  Lo et al further teaches fusion protein comprising anti-PD-1 light chain [0023].  Lo et al further teaches a polypeptide comprising the heavy chain of anti-PD-1 and the human SIRPA capable of binding CD47 [0023]. 
With regard to claim 3, Lo et al further teaches the fusion protein comprises a linker connected to the C-terminus of the heavy chain of anti-PD-1 antibody to the N-terminus  of SIRPA [0021]. 
With regard to claim 4, Lo et al further teaches the fusion protein comprises a linker, connecting the C-terminus of heavy chain of the anti-PD-1 antibody to the N-terminus of the SIRPA [0021]. 
With regard to claim 5, Lo et al further teaches antibody is IgG [0034]. 
With regard to claim 11, Lo et al further teaches the fusion protein comprises a nucleic acid comprising a first nucleotide sequence encoding the light chain of the anti-PD-1 antibody when combined with the polypeptide, forms an antigen-binding site that binds PD-1 and a second nucleotide sequence encoding the polypeptide [0041].
With regard to claim 13, Lo et al further teaches introducing a construct into a mammalian cell, and culturing the mammalian cell under a condition suitable for protein expression and secretion to obtain the recombinant protein, wherein the construct comprises a first nucleic acid molecule encoding the light chain of the anti-PD-1 antibody, when combined with the polypeptide, forms an antigen-binding site that binds PD-1; and a second nucleic acid molecule encoding the polypeptide [0140]. 
With regard to claim 17, Lo et al further teaches the use of the recombinant protein in a pharmaceutically acceptable carrier [0041].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 11, 13, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (WO 2016024021 A1, IDS 9/14/2021) as applied to claims 1, 2, 3, 4, 5, 11, 13, and 17 are above, and further in view of Haining et al (US20170233808 A1).
The teachings of Lo et al are discussed above. 
Lo et al does not specifically teach the recombinant protein comprising a promoter and a viral vector. However, these deficiencies are made up in the teachings of Haining et al.
With regard to claim 14, Haining et al teaches the use of a promoter [0299]. Haining et al further teaches the promoter LTR and CMV [0299]. Haining et al further teaches the promoter is linked to obtain the desired expression of the nucleic acid [0155]. 
With regard to claim 15, Haining et al further teaches the vector is a non-pathogenic viral vector comprising adenovirus-related viral vector [0192]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the teachings of Lo et al for a fusion protein comprising an anti-PD-1 antibody and the N-terminus end of human SIRPA extracellular segment connected to C-terminus of the heavy chain of the anti-PD-1 antibody. Further, to use a linker to connect the C-terminus of the heavy chain to the N-terminus end of human SIRPA extracellular segment. Further, where the antibody is IgG. Further, to introduce the construct into mammalian cells. Further, to combine the teachings of Haining et al of using a promoter, such as LTR, and to use a non-pathogenic viral vector, such as adenovirus-related viral vector. 

Claims 1, 2, 3, 4, 5, 7, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (WO 2016024021 A1, IDS 9/14/2021) as applied to claims 1, 2, 3, 4, 5, 11, 13, and 17 are above, and further in view of Ring et al (WO 2013109752).
The teachings of Lo et al are discussed above. 
Lo et al does not specifically teach SEQ ID NO: 7. However, this deficiency is made up in the teachings of  Ring et al.
With regard to claim 7, Ring et al teach a human SIRPA extracellular segment with SEQ ID NO: 1. A comparison of instant claim SEQ ID NO: 7 and SEQ ID NO: 1 of Ring et al is shown below. 
Instant claim SEQ ID NO: 7 and Ring et al SEQ ID NO: 1.
  Query Match             100.0%;  Score 609;  DB 20;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPS 118

One of ordinary skill in the art, before the effective filing date, would have been motivated to use the teachings of Lo et al for a fusion protein comprising an anti-PD-1 antibody and the N-terminus end of human SIRPA extracellular segment connected to C-terminus of the heavy chain of the anti-PD-1 antibody. Further, to use a linker to connect the C-terminus of the heavy chain to the N-terminus end of human SIRPA extracellular segment. Further, where the antibody is IgG. Further, to use the SEQ ID NO: 1 of Ring et al for the human SIRPA extracellular segment.

Claims 1, 2, 3, 4, 5, 11, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (WO 2016024021 A1, IDS 9/14/2021) as applied to claims 1, 2, 3, 4, 5, 11, 13, and 17 are above, and further in view of Liu et al (US 20170101470 A1). 
The teachings of Lo et al are discussed above. 
Lo et al does not specifically teach the mammalian cells with CHOK1, CHOS, 293F, or 293T. However, this deficiency is made up in the teachings of Liu et al. 
With regard to claim 16, Liu et al teaches mammalian cells expressing CHOK1 [0352. Liu et al further teaches 293F [0389]. Liu et al further teaches 293T [0372].
 One of ordinary skill in the art, before the effective filing date, would have been motivated to use the teachings of Lo et al for a fusion protein comprising an anti-PD-1 antibody and the N-terminus end of human SIRPA extracellular segment connected to C-terminus of the heavy chain of the anti-PD-1 antibody. Further, to use a linker to connect the C-terminus of the heavy chain to the N-terminus end of human SIRPA extracellular segment. Further, where the antibody is IgG. Further, to use mammalian cells with CHOK1, 293F, or 293T.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/            Examiner, Art Unit 1642                                                                                                                                                                                            
/MISOOK YU/            Supervisory Patent Examiner, Art Unit 1642